Citation Nr: 1802278	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-31 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a psychiatric disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Nephews, J.H. and M.H.




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2017, the Veteran and his nephews, J.H. and M.H., testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

A request for entitlement to TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased rating claim.  The Veteran has contended during the pendency of the appeal that he is unable to work due to a service-connected psychiatric disability.  Thus, the Board finds that a claim for TDIU has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Veteran is seeking an increased rating in excess of 50 percent for a service-connected psychiatric disability, characterized as posttraumatic stress disorder (PTSD).  A remand is necessary to schedule an examination to determine the severity of the service-connected disability.  However, during the pendency of the appeal, the Veteran has been diagnosed with a form of dementia.  The Veteran has submitted a treatise, suggesting a relationship between dementia and PTSD.  As part of the examination, the examiner will be requested to determine if the symptoms related to any diagnosed dementia disability can be differentiated from those related to his service-connected psychiatric disability and, if so, whether the dementia disability was caused or aggravated beyond its normal progression by the service-connected psychiatric disability.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for a psychiatric disability.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  In sending the release forms and any other notices to the Veteran, ensure that correspondence is sent to the Veteran's correct address, to include the street number.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of the service-connected psychiatric disability, characterized as PTSD.  The examiner must review the claims file and should note that review in the report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis.  If the examiner determines that the Veteran has an additional cognitive disability, separate from the service-connected psychiatric disability, such as dementia, the examiner should opine as to whether the symptoms or degree of impairment caused by the service-connected disability can be distinguished from those related to the separate disability.  If the symptoms can be distinguished, the examiner should list the symptoms related to each disability.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the additional cognitive disability was caused or aggravated beyond its normal progression by the service-connected psychiatric disability.  The examiner should describe the impact of the Veteran's service-connected psychiatric disability on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability, considering his training, education, and work experience, but not age or nonservice-connected disability.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  After any additional development, to include determining whether referral of the case to the Director of Compensation and Pension Service for consideration of assignment TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

